Citation Nr: 1608706	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-00 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right knee chondromalacia.

2.  Entitlement to a rating in excess of 20 percent for left knee chondromalacia.

3.  Entitlement to a rating in excess of 20 percent for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1975 to April 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2009 VA Form 9 (Substantive Appeal), the Veteran requested a Travel Board hearing.  He was scheduled for a Travel Board hearing on April 29, 2014 and was notified by letter dated January 10, 2014.  A January 28, 2014 (notably 3 months prior to the scheduled date) report of contact shows the Veteran apparently indicated he would not be able to appear for the Travel Board hearing and requested instead a hearing before the Board via videoconference from the Marion VA Medical Center (VAMC).  The record does not show follow-up to that request.  A December 2015 Board letter to the Veteran sought clarification of his hearing request.  He was advised in that letter that if he did not respond the Board "will use your previous selection to determine your choice of hearing".  He has not responded.   

Accordingly, the case is REMANDED for the following:

The AOJ should ascertain the feasibility of the Veteran's request for a videoconference hearing before the Board via videoconference from the Marion Ill. VAMC.  If such hearing is found to be feasible the AOJ should schedule him for such hearing and timely notify him of it.   If such hearing is determined to not be possible (e.g., because Marion lacks proper equipment), the AOJ contact the Veteran, advise him of that fact, and advise him of all available alternate means for a hearing before the Board (e.g., videoconference from another location, such as the St. Louis RO).  If he chooses an alternate mode of hearing, the AOJ should arrange for such hearing, with the Veteran timely notified at his current mailing address.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

